 


109 HR 4736 IH: Ensuring Access to Contraceptives Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4736 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Simmons (for himself, Mr. Moore of Kansas, Mrs. Biggert, Mr. Kirk, Mr. Oberstar, Mr. Ryan of Ohio, Mr. Michaud, and Mr. Snyder) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to authorize assistance to provide contraceptives in developing countries in order to prevent unintended pregnancies, abortions, and the transmission of sexually transmitted infections, including HIV/AIDS. 
 
 
1.Short titleThis Act may be cited as the Ensuring Access to Contraceptives Act of 2006. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)A deepening crisis in developing countries with respect to the availability of contraceptives needed for family planning, safe motherhood services, HIV/AIDS prevention, and other vital reproductive health care threatens the health and lives of millions of people. 
(2)In the next ten to fifteen years, the largest-ever generation of young people will enter their reproductive years. For example, the number of women of reproductive age is projected to double in Nigeria in the next 25 years. This demographic shift, combined with increased demand for modern methods of family planning, will increase worldwide the number of people who desire to use contraception by 40 percent. 
(3)The gap between the need for contraceptives and funding for such contraceptives is projected to reach hundreds of millions of United States dollars annually by 2015. 
(4)According to estimates based on national surveys, more than 200 million women in developing countries wish to delay or end childbearing but do not have access to modern contraceptives. 
(5)An estimated 40 percent of married couples in Haiti, 36 percent of married couples in Ethiopia, and 32 percent of married couples in Pakistan do not have access to contraceptives. In each of these countries, average birth rates among women are two to three times average birth rates in the United States. 
(6)Access to family planning and contraceptives is essential in reducing unintended pregnancies and, as a result, reducing rates of abortion. 
(7)The provision of modern contraceptives to the more than 200 million women in developing countries who desire such contraceptives would avert approximately 52 million pregnancies each year, and as a result, would prevent an estimated 23 million unplanned births, 22 million induced abortions, 7 million spontaneous abortions, 1.4 million infant deaths, 142,000 pregnancy-related deaths, and 505,000 children from losing their mothers.  
(8)In January 2001, the White House reaffirmed President George W. Bush’s commitment to United States family planning assistance efforts, stating that [the President] knows that one of the best ways to prevent abortion is by providing quality voluntary family planning services. 
(9)Experiences in a number of countries in recent years indicate that when long-term, effective family planning methods are available, abortion rates decline, sometimes drastically. For example, between 1988 and 2001, the use of modern contraceptives increased in Russia by 74 percent, while the abortion rate declined by 61 percent. Similar experiences in Bangladesh, Bulgaria, Chile, Estonia, Hungary, Latvia, and Romania have shown that increased use of contraceptives is accompanied by a decline in abortion rates. 
(10)In addition to reducing unintended pregnancies and abortions, condoms are a vital component in limiting the spread of HIV/AIDS. Consequently, the HIV/AIDS pandemic is contributing to an increased demand for reproductive health supplies. 
(11)The vast majority of HIV infections are sexually transmitted and condoms are currently the only contraceptive that can protect against this form of HIV transmission. Condoms remain an important intervention in multisectoral approaches to HIV/AIDS prevention, along with programs that promote abstinence and monogamy. 
(12)In sub-Saharan Africa, where HIV prevalence rates can reach 40 percent of the adult population and women constitute 60 percent of people living with HIV/AIDS, donors provide an average of only 4.6 condoms per adult male annually. 
(13)Family planning services, reinforced by dependable supplies of contraceptives, are also a crucial tool in reducing HIV infections transmitted between infected pregnant women and their infants, a number that reached 800,000 in 2002. The provision of family planning services, information, and counseling can reduce the number of infants infected with HIV by 35 to 45 percent. 
(14)In addition to reducing rates of abortion and HIV/AIDS, access to contraceptives and other reproductive health care services saves the lives of mothers and children by helping women avoid high risk pregnancies. An increase in the use of contraceptives, which allow women to space the births of their children over safe intervals, have been proven to reduce maternal and child mortality. 
(15)Complications resulting from pregnancy and childbirth are the leading causes of death and disability for women in developing countries, resulting in more than 500,000 deaths each year. Almost one-third of maternal deaths and illnesses related to pregnancy could be avoided if women in developing countries had access to modern, safe, and effective contraceptives and other reproductive health care services. 
(16)Access to contraceptives and other reproductive health care services are also needed to help ease growing population pressures on cropland, freshwater, and other finite natural resources. In many biologically rich areas, there is little or no access to the health services that allow women and couples to space or limit births. Consequently, the population in these ecologically sensitive areas is growing nearly 40 percent faster than that of the world as a whole. 
(17)The shortfall in reproductive health care services is chronic and growing. The cost of contraceptives needed for family planning and HIV/AIDS prevention in developing countries is projected to increase from $954 million in 2002 to $1.8 billion in 2015. In spite of this upward trend in the cost of contraceptives, donor support for contraceptives in 2002, $197.5 million, was less than 20 percent of current overall funding needs.  
(18)The consequences of the shortfall in reproductive health care services are devastating. For every shortfall of $1 million in funding for contraceptives, an estimated 360,000 additional unintended pregnancies, 150,000 additional induced abortions, 800 additional maternal deaths, and 11,000 additional infant deaths occur. 
(19)Although the United States should be commended for its leadership role with respect to the availability of reproductive health services in developing countries, United States support for such services, including funding, has not kept pace with the increase in demand for contraceptives, which has resulted from the large number of youth entering reproductive age and the HIV/AIDS pandemic. Since 1995, United States bilateral assistance for international family planning programs has decreased by 35 percent (adjusted for inflation) despite an increase of more than 225 million women of reproductive age worldwide. 
(20)In addition to the shortfall in funding by the United States for reproductive health care services, United States policy restrictions have reduced donations of contraceptives for developing countries. 
(21)Widely shared goals of reducing the need for abortion and reducing the spread of HIV/AIDS are unlikely to be achieved when United States-donated contraceptives are subject to policy restrictions, such as the Mexico City Policy, that limit access to such contraceptives. 
(22)The Mexico City Policy, which was reinstated in 2001, limits access to contraceptives by prohibiting United States family planning assistance to foreign nongovernmental organizations that use funding from any source to provide abortion services, counseling, or referral or to lobby to make abortion legal or more available in their own country. 
(23)The Mexico City Policy has exacerbated the existing shortage of contraceptives by ending shipments of United States-donated contraceptives to 16 developing countries in Africa, Asia, and the Middle East and denying contraceptives to leading family planning agencies in another 12 countries. 
(24)As an example, the Mexico City Policy has forced eight family planning clinics serving thousands of poor women in Kenya to close. Consequently, women’s access to contraceptives, gynecologic and obstetric care, screening, and treatment for sexually transmitted infections, and voluntary counseling and testing for HIV/AIDS in Kenya has been severely disrupted. 
(b)PurposeThe purpose of this Act is to authorize assistance to provide contraceptives in developing countries in order to prevent unintended pregnancies, abortions, and the transmission of sexually transmitted infections, including HIV/AIDS.  
3.Assistance to provide contraceptives in developing countriesSection 104 of Foreign Assistance Act of 1961 (22 U.S.C. 2151b) is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)Assistance to provide contraceptives in developing countries 
(1)AssistanceThe President, acting through the Administrator of the United States Agency for International Development, shall furnish assistance to provide contraceptives in developing countries in order to prevent unintended pregnancies, abortions, and the transmission of sexually transmitted infections, including HIV/AIDS. 
(2)Eligibility of nongovernmental organizationsNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance to provide contraceptives in developing countries under this subsection, a nongovernmental organization shall not be subject to requirements relating to the use of non-United States Government funds that are more restrictive than requirements relating to the use of non-United States Government funds that apply to foreign governments with respect to eligibility for assistance under this subsection.  
(3)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated to the President to carry out this subsection $150,000,000 for each of the fiscal years 2007 and 2008. 
(B)Additional authoritiesAmounts appropriated pursuant to the authorization of appropriations under subparagraph (A)— 
(i)may be referred to as the Reproductive Health Supplies Fund; 
(ii)are authorized to remain available until expended; and 
(iii)are in addition to amounts otherwise available for such purposes..  
 
